NEWBURGER, J.
This is an appeal from a judgment rendered on the verdict of a jury, and from an order denying a motion for a new trial. This action was brought to recover $1,288.44, which plaintiff claims is a balance due him for deposits with the defendant. The answer of the defendant admitted that it had on deposit, belonging to the plaintiff, the sum of $325.44, but denied the balance, and claimed that such balance of $963 was drawn from the defendant by a check or draft. From an examination of the case, it appears that the only question raised throughout the trial was whether the defendant was guilty of want of reasonable care and diligence. The trial justice properly submitted that question to the jury. -There seem to have been no errors committed during the trial.
For these reasons the judgment must be affirmed.